 1   PETER M. BRODY (pro hac vice)         SHASHANK UPADHYE (pro hac vice)
     MARK S. POPOFSKY(CSB # 175476)        YIXIN TANG (pro hac vice)
 2   ROPES & GRAY LLP                      BRENT BATZER (pro hac vice)
     2099 Pennsylvania Avenue, NW          UPADHYE CWIK LLP
 3   Washington, DC 20006-6807             135 S LaSalle St. Suite 1930
     Tel: 202-508-4600
 4   Fax: 202-508-4650                     Chicago, IL 60603
     peter.brody@ropesgray.com             Tel: 312.598.2610
 5                                         shashank@ipfdalaw.com
     DAVID S. CHUN (CSB # 315958)          yixin@ipfdalaw.com
 6   ROPES & GRAY LLP
     1900 University Avenue                brent@ipfdalaw.com
 7   East Palo Alto, CA 94303-2284
     Tel: 650-617-4000                     BENJAMIN L. ENGLAND (pro hac vice)
 8   Fax: 650-617-4090                     JESSICA R. RIFKIN (pro hac vice)
     david.chun@ropesgray.com              BENJAMIN L. ENGLAND &
 9
     ANNE JOHNSON PALMER                   ASSOCIATES, LLC
10   (CSB # 302235)                        810 Landmark Drive, Suite 126
     ROPES & GRAY LLP                      Glen Burnie, MD 21061
11   Three Embarcadero Center              Tel: (410) 220-2800
     San Francisco, CA 94111-4006          Fax: (443) 583-1464
12   Tel: 415-315-6300
     Fax: 415-315-6350                     blengland@fdaimports.com
13   anne.johnsonpalmer@ropesgray.com      jrrifkin@fdaimports.com

14   Attorneys for Plaintiff,              Attorneys for Defendant,
     BAUSCH HEALTH US, LLC                 ECI PHARMACEUTICALS LLC
15
16
17
18
                            UNITED STATES DISTRICT COURT
19                        NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
20
     BAUSCH HEALTH US, LLC,
21                                        Case No. 18-CV-00355-RS
                        Plaintiff,
22
                 v.
23                                        STIPULATION AND ORDER
     ECI PHARMACEUTICALS LLC,             CONCERNING MODIFICATION OF
24                  Defendant.            SCHEDULING ORDER $602',),('
                                          %<7+(&2857
25
26
27
28
 1          Pursuant to Civil Local Rule 6-2, 7-1(a)(5), and 7-12, Plaintiff Bausch Health US, LLC

 2   (“Bausch”) and Defendant ECI Pharmaceuticals LLC (“ECI”) (jointly, the “Parties”), by and

 3   through their respective counsel, hereby stipulate as follows:

 4          WHEREAS the following time modifications have been previously made in this case:

 5          A thirty (30) day extension of time, until January 19, 2018, for Defendant to file a Rule 12

 6   motion, answer, or otherwise respond to the complaint in Plaintiff’s originally-filed action against

 7   Defendant and other parties (Dkt. 21; Chun Declaration in Support of Stipulation and Proposed

 8   Order (“Chun Decl.”), ¶ 5);

 9          A further extension of Defendant’s deadline to file a responsive pleading until twenty-one

10   (21) days after Plaintiff filed its amended complaint in this severed action, which was so Ordered

11   by the Court on January 16, 2018 (Dkt. 34; Chun Decl. ¶ 6);

12          Further extensions of time for Plaintiff to file its Opposition to Defendant’s Rule 12

13   Motion filing and Defendant to file its Reply to March 27, 2018 and April 24, 2018, respectively

14   (Dkt. 40; Chun Decl. ¶ 9);

15          A stay of the case from May 4, 2018 to July 31, 2018 pursuant to 28 U.S.C. § 1659(a)

16   pending the determination or termination of ITC Investigation No. 337-TA-1109, captioned “In

17   the Matter of Certain Clidinium Bromide and Products Containing Same” (Dkts. 70, 72; Chun

18   Decl. ¶ 10);

19          A modification of the schedule setting the deadline for the Defendant to file its Reply in

20   Support of its Motion to Dismiss for October 12, 2018 and setting a Joint Hearing on the Motion

21   to Dismiss for October 25, 2018 (Dkt. 79; Chun Decl. ¶ 11);

22          An extension of the time for Plaintiff to respond to Defendant’s amended answer and for

23   Defendant to file opposition papers (Dkt. 108; Chun Decl. ¶ 17);

24          A modification of the schedule extending all discovery deadlines and the trial date (Dkt.

25   122; Chun Decl. ¶ 22);

26          A modification of the schedule setting the deadline for Plaintiff to answer Defendant’s

27   counterclaims and further modify the scheduling order (Dkt. 102) with respect to fact and expert

28   discovery deadlines (Dkt. 136; Chun Decl. ¶ 23);

                                                  2
                                                                         STIPULATION AND [PROPOSED] ORDER
                                                                                     CASE NO. 18-CV-00355-RS
 1          A modification of the schedule setting the deadline for amended pleadings at February 7,

 2   2020 (Dkt. 150; Chun Decl. ¶ 27);

 3          A modification of the schedule extending discovery deadlines (Dkt. 155; Chun Decl. ¶

 4   28);

 5          WHEREAS the Parties submitted to this Court under seal on January 9, 2020 a Joint

 6   Letter Brief Regarding Certain Discovery Disputes (the “Initial Joint Letter”) (Dkt. 144; Chun

 7   Decl. ¶ 25);

 8          WHEREAS the discovery disputes raised in the Parties’ Initial Joint Letter were referred

 9   to Magistrate Judge Kandis A. Westmore on January 15, 2020 (Dkts. 147, 153, 158-60; Chun

10   Decl. ¶¶ 26, 29);

11          WHEREAS ECI filed a Second Amended Answer and Counterclaims on February 7, 2020

12   (Dkt. 157; Chun Decl. ¶ 30), in which ECI expanded certain of the allegations advanced in its

13   counterclaims;

14          WHEREAS, after further attempts to meet and confer, as required by Magistrate Judge

15   Westmore’s order of January 21, 2020, the Parties filed three Joint Letters regarding certain

16   discovery disputes on February 14, 2020 (the “Joint Letters”) (Dkts. 158-160; Chun Decl. ¶ 31);

17          WHEREAS Bausch filed an Answer to ECI’s Second Amended Counterclaims on

18   February 21, 2020 (Dkt. 162; Chun Decl. ¶ 32);

19          WHEREAS the Parties are engaged in active settlement discussions (Chun Decl. ¶ 33);

20          WHEREAS the Joint Letters remain pending, such that the Parties await Magistrate Judge

21   Westmore’s ruling on their outstanding discovery disputes (Chun Decl. ¶ 31);

22          WHEREAS the Parties believe that good cause exists for modification of the scheduling

23   order and an extension of the jury trial commencement date to a date on or after December 1,

24   2020 at the Court’s convenience, to allow the Parties sufficient time to conclude discovery after

25   the resolution of the discovery disputes, and to file dispositive motions and prepare for trial

26   (Chun Decl. ¶¶ 34-35);

27          WHEREAS the Parties also believe that good cause exists for modification of the

28   scheduling order and an extension of the jury trial commencement date to a date on or after

                                                  3
                                                                         STIPULATION AND [PROPOSED] ORDER
                                                                                     CASE NO. 18-CV-00355-RS
 1   December 1, 2020 at the Court’s convenience, to allow the parties time to continue their

 2   productive settlement discussions (Chun Decl. ¶ 36);

 3          WHEREAS the Parties agree, subject to this Court’s approval, to modify the current

 4   scheduling order (Dkt. 102, as modified by Dkts. 136 and 155, respectively) as follows:

 5
 6                  Event                              Current Date                   Date

 7
       Close of all non-expert                    February 28, 2020               225 days before trial
 8     discovery
 9     Designation of experts in                    March 13, 2020                 200 days before trial
       accordance with FRCP 26(a)(2)
10
       Designation of supplemental                     April 17, 2020              170 days before trial
11     and rebuttal experts in
       accordance with FRCP 26(a)(2)
12
       Completion of all discovery of                  May 8, 2020                145 days before trial
13     expert witnesses pursuant FRCP
14     26(b)(4)
       Deadline for hearing of all                     July 2, 2020              [[[[[[[[[[[[[[[[
                                                                                 100 days before trial
15     pretrial motions                                                         $XJXVW
16     Pretrial Conference                 On or about September 2, 2020          [[[[[[[[[[[[[[[[
                                                                                  25 days before trial
                                                    at 10:00am                   1RYHPEHUDWDP
17
       Jury Trial Commences                    Beginning on or after                December , 2020
18                                         September 28, 2020 at 9:00 am             DWDP
19
20
            (Chun Decl. ¶ 37); and
21
            WHEREAS the Parties do not believe that the proposed time modifications would cause
22
     prejudice to any party (Chun Decl. ¶ 38);
23
            NOW THERFORE, in order to effectuate the Parties’ intent as set forth herein, the Parties,
24
     by and through their respective counsel, stipulate to and respectfully request that the Court enter
25
     an Order to extend the deadlines and trial date as shown above.
26
27
28

                                                   4
                                                                          STIPULATION AND [PROPOSED] ORDER
                                                                                      CASE NO. 18-CV-00355-RS
 1   Dated: February 26, 2020   /s/ David S. Chun

 2                                  DAVID S. CHUN (CSB # 315958)
                                    ROPES & GRAY LLP
 3                                  1900 University Avenue
                                    East Palo Alto, CA 94303-2284
 4                                  Tel: 650-617-4000
                                    Fax: 650-617-4090
 5                                  david.chun@ropesgray.com

 6                                  PETER M. BRODY (pro hac vice)
                                    MARK S. POPOFSKY(CSB # 175476)
 7                                  ROPES & GRAY LLP
                                    2099 Pennsylvania Avenue, NW
 8                                  Washington, DC 20006-6807
                                    Tel: 202-508-4600
 9                                  Fax: 202-508-4650
                                    peter.brody@ropesgray.com
10
                                    ANNE JOHNSON PALMER (CSB # 302235)
11                                  ROPES & GRAY LLP
                                    Three Embarcadero Center
12                                  San Francisco, CA 94111-4006
                                    Tel: 415-315-6300
13                                  Fax: 415-315-6350
                                    anne.johnsonpalmer@ropesgray.com
14
                                    Attorneys for Plaintiff,
15
                                    BAUSCH HEALTH US, LLC
16
17
     Dated: February 26, 2020   /s/ Yixin Tang
18
19                                  Shashank Upadhye (pro hac vice)
                                    Yixin Tang (pro hac vice)
20                                  Brent Batzer (pro hac vice)
                                    UPADHYE CWIK LLP
21                                  135 S LaSalle St., Suite 1930
                                    Chicago, IL 60603
22
                                    Tel: 312.598.2610
23                                  shashank@ipfdalaw.com
                                    yixin@ipfdalaw.com
24                                  brent@ipfdalaw.com
25
                                    Benjamin L. England (pro hac vice)
26                                  Jessica R. Rifkin (pro hac vice)
                                    BENJAMIN L. ENGLAND & ASSOCIATES,
27                                  LLC
                                    810 Landmark Drive, Suite 126
28
                                    Glen Burnie, MD 21061
                                5
                                                         STIPULATION AND [PROPOSED] ORDER
                                                                     CASE NO. 18-CV-00355-RS
 1       Tel: (410) 220-2800
         Fax: (443) 583-1464
 2       blengland@fdaimports.com
         jrrifkin@fdaimports.com
 3
         Counsel for Defendant
 4
         ECI Pharmaceuticals, LLC
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     6
                           STIPULATION AND [PROPOSED] ORDER
                                       CASE NO. 18-CV-00355-RS
 1                              ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3
 4
            )HEUXDU\
     Dated: ______________, 2020.           ___________________________________
 5                                          Honorable Richard Seeborg
 6                                          United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        7
                                                        STIPULATION AND [PROPOSED] ORDER
                                                                    CASE NO. 18-CV-00355-RS
